Citation Nr: 9928831	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-06 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to an increased rating for schizophrenia 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from April 1961 to August 
1963.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1997 rating 
decision from the Atlanta, Georgia, Regional Office (RO), 
which confirmed the schedular 50 percent evaluation for 
schizophrenia.  The veteran perfected a timely appeal to that 
decision.


REMAND

The veteran's contentions regarding the increase in severity 
of his service-connected psychiatric disability constitutes a 
plausible or well-grounded claim.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Therefore, the Department of Veterans 
Affairs (VA) has a statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1997).

In May 1999, while the case was pending at the Board in 
Washington D.C., the Board received a letter, dated in 
February 1999, from the veteran.  At that time the veteran 
stated that he had recently undergone surgery and had applied 
for disability benefits from the Social Security 
Administration.  The United States Court of Appeals for 
Veterans Claims (Court) has stated that, although the Social 
Security Administration's (SSA) decision regarding the 
appellant's unemployability is not controlling for VA 
determination's, it is pertinent. Collier v. Derwinski, 1 
Vet.App. 413 (1991).  Under 38 U.S.C.A. § 5106 (West 1991), 
the SSA, as well as any other Federal department or agency, 
shall provide such information to the Secretary as the 
Secretary may request for purposes of determining eligibility 
for or the amount of said benefits or verify other 
information with respect thereto.  Murincsak v. Derwinski, 2 
Vet.App. 363 (1992).  Therefore, there is a duty to obtain 
the Social Security records as they are pertinent in 
accurately rating the veteran's disability in light of the 
entire medical history, regardless of the extent of medical 
evidence currently in the veteran's claims file.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1. The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and private 
medical records pertaining to recent 
treatment for his service-connected 
psychiatric disability.  He should be 
asked to furnish information regarding 
the current status of his SSA claim.  The 
RO should notify the veteran that he may 
submit additional evidence and arguments 
in support of his claim.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  The RO should take the appropriate 
action in order to obtain any medical 
records and the administrative decision 
relating from the SSA.

3.  The RO should obtain any additional 
treatment records from the VA medical 
facility in Bay Pine, Florida covering 
the period from June 1997 to the present.

4.  A VA social and industrial survey 
should be performed in order to determine 
the impact the veteran's psychiatric 
disorder has on his social and industrial 
adaptability.  The survey should include 
a detailed occupational end educational 
history.  The claims folder should be 
furnished to the examiner in conjunction 
with the examination.


5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the veteran's claim.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










